Per curiam.
Frank A. Boyd filed a petition for voluntary surrender of his license to practice law pursuant to State Bar Rules 4-106 and 4-203 (i), acknowledging that he had been adjudged guilty in the United States District Court for the Northern District of Georgia of fraud in violation of Title 18, USC § 1341, a felony involving moral turpitude and constituting grounds for disbarment under Standard 66 of Rules 4-102 and 4-106.
Pursuant to Bar Rule 4-203 (i), the State Disciplinary Board accepted the petition and recommended that the petitioner be allowed to voluntarily surrender his license to practice law for disciplinary reasons.
This court has reviewed this file, and approves and adopts the recommendation of the State Disciplinary Board.
It is ordered that the petitioner’s name be stricken from the roll of attorneys authorized to practice law in this State, and that he may be readmitted to the practice of law only upon compliance with the requirements for reinstatement in effect at the time of seeking reinstatement.

It is so ordered.


All the Justices concur.

Frank A. Boyd, pro se.